Exhibit 10.92

 

 

SECURITIES PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------


 

THE SECURITIES SUBJECT TO THIS SECURITIES PURCHASE AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR ANY STATE SECURITIES OR “BLUE SKY” LAWS AND NEITHER THE SECURITIES NOR ANY
INTEREST THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE
TRANSFERRED UNLESS:  (1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS
EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR “BLUE
SKY” LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF
SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR
TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE SECURITIES OR “BLUE SKY”
LAWS.

 

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of September
30, 2003, by and among VCAMPUS CORPORATION, a Delaware corporation (the
“Company”), and the PURCHASERS listed in Exhibit A (each, a “Purchaser” and
collectively, “Purchasers”).

 

WHEREAS, the Company desires to issue and sell to Purchasers, and Purchasers
desire to purchase from the Company, a maximum (the “Maximum Offering”) of
2,000,000 units  (the “Units”), each Unit consisting of one share (collectively,
the “Shares”) of common stock, par value $0.01 per share (the “Common Stock”),
of the Company, and a warrant (collectively, the “Common Stock Warrants”) to
purchase one share of Common Stock (the “Warrant Shares”) at an exercise price
of $2.59 per Share, containing the terms and conditions in substantially the
form of Exhibit B attached hereto in a private placement transaction as set
forth in the Company’s Confidential Executive Summary, dated September 2003
(together with exhibits and attachments thereto, all as amended, collectively
referred to herein as the “Offering Materials”); and

 

WHEREAS, the Company distributed the Offering Materials to a limited number of
selected prospective investors in connection with the offering of such Units
(the “Offering”), on the terms and conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and the
mutual agreements and covenants hereinafter set forth, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, intending to be legally bound, the parties hereto do hereby agree
as follows:

 

--------------------------------------------------------------------------------


 

Section 1.               Purchase of Company Units.

 

1.1.          Purchase and Sale of the Units.  Subject to the terms and
conditions of this Agreement, the Company will issue and sell to Purchasers, and
each Purchaser, severally and not jointly, will purchase from the Company the
number of Units set forth in Exhibit A opposite such Purchaser’s name for the
purchase price of $2.59 per Unit (“Purchase Price”).  Provided; however, in the
event the Company fails to raise gross proceeds of at least $2,000,000 in one or
more equity financings by November 15, 2003 at a purchase price per share (or
conversion price, as applicable) no less than the original purchase price for
the Units sold hereunder, then, effective on the close of business on that date
and subject to prior approval by the Company’s Board of Directors, the Company
agrees to: (a) issue additional shares of Common Stock to the Purchasers equal
to the number of additional shares of Common Stock the Purchasers would have
been entitled to receive at Closing had the purchase price been $2.00 Unit
(instead of $2.59 per Unit) (the “Price Reset Shares”); and (b) reprice the
exercise price on the Purchaser’s Warrants from $2.59 to $2.00 per share.   The
Company covenants to undertake best efforts to solicit the requisite approval
from its Board of Directors for the actions described under this Section 1.1

 

Section 2.               Closing.  The closing (the “Closing”) of the purchase
and sale of the Units will take place at the offices of Piper Rudnick LLP, 1251
Avenue of the Americas, New York, New York 10020, on or before 11:59 p.m., local
time, on September 30, 2003.  The Closing may take place at another time, place
or earlier date as is mutually agreed upon by the Company and Purchasers.  The
date of the Closing is referred to as the “Closing Date.”  At the Closing, the
Company will register in the name of each Purchaser that number of Shares and
Common Stock Warrants being purchased by such Purchaser in accordance with
Exhibit A, against payment of each Purchaser’s Purchase Price by check or wire
transfer of immediately available United States funds payable to the Company,
and in the case of a wire transfer, pursuant to the wire transfer instructions
set forth in Exhibit A.  The Shares and Common Stock Warrants will be registered
in Purchasers’ names or the names of the nominees of Purchasers pursuant to
instructions delivered to the Company onthe Closing Date and will be delivered
to Purchasers within ten (10) business days after the Closing Date.

 

2.1           Intentionally Deleted.

 

2.2.          Intentionally Deleted.

 

Section 3.               Conditions to the Obligations of Purchasers at
Closing.  The obligation of each Purchaser to purchase and pay for the Units at
the Closing is subject to the satisfaction on or prior to the Closing Date of
the following conditions, each of which may be waived by a majority-in-interest
of Purchasers:

 

3.1           Opinion of Counsel to the Company.  Each Purchaser shall have
received from Wyrick Robbins Yates & Ponton LLP, counsel for the Company, its
opinion dated as of the Closing Date and addressed to each Purchaser in
substantially the form as attached hereto as Exhibit C.

 

2

--------------------------------------------------------------------------------


 

3.2           Representations and Warranties.  The representations and
warranties of the Company contained in this Agreement which are qualified as to
materiality must be true and correct as written and the representations and
warranties of the Company contained in this Agreement which are not qualified as
to materiality must be true and correct in all material respects as of the
Closing Date except to the extent that the representations and warranties relate
to an earlier date in which case the representations and warranties must be true
and correct as written or true and correct in all material respects, as the case
may be, as of the earlier date.

 

3.3           Performance of Covenants.  The Company will have performed or
complied with in all material respects all covenants and agreements required to
be performed by it on or prior to the Closing pursuant to this Agreement.

 

3.4           No Injunctions; etc.  No court or governmental injunction, order
or decree prohibiting the purchase and sale of the Units will be in effect. 
There will not be in effect any law, rule or regulation prohibiting or
restricting the sale or requiring any consent or approval of any person that has
not been obtained to issue and sell the Units to Purchasers.

 

3.5           Closing Documents.  The Company will have delivered to Purchasers
the following:

 

(a)           a certificate of the President of the Company certifying that the
conditions in Sections 3.2 and 3.3 have been satisfied.

 

(b)           a certificate of the Secretary of the Company, dated as of the
Closing Date, certifying (i) the attached copies of the Certificate of
Incorporation and By-laws of the Company, (ii) the resolutions of the Board of
Directors of the Company authorizing the execution, delivery and performance of
this Agreement and the issuance of the Units and (iii) the incumbency of the
officers duly authorized to execute this Agreement and the other documents
contemplated by this Agreement; and

 

(c)           a certificate of the Secretary of State of the State of Delaware,
dated a recent date, to the effect that the Company is in good standing in the
State of Delaware and that all annual reports, if any, have been filed as
required and that all taxes and fees have been paid in connection therewith.

 

3.6           Waivers and Consents.  The Company will have obtained all consents
and waivers necessary to execute and deliver this Agreement and all related
documents and agreements and to issue and deliver the Shares, the Common Stock
Warrants and the Warrant Shares, and all consents and waivers will be in full
force and effect.

 

Section 4.               Conditions to the Obligations of the Company at
Closing.  The obligation of the Company to issue and sell the Units to
Purchasers at the Closing is subject to the satisfaction on or prior to the
Closing Date of the following conditions, each of which may be waived by the
Company:

 

3

--------------------------------------------------------------------------------


 

4.1           Receipt of Purchase Price.  The Company shall have received
payment of the Purchase Price with respect to the Units purchased hereunder.

 

4.2           Representations and Warranties.  The representations and
warranties of Purchasers contained in this Agreement which are qualified as to
materiality must be true and correct as written and the representations and
warranties of Purchasers contained in this Agreement which are not qualified as
to materiality must be true and correct in all material respects as of the
Closing Date.

 

4.3           Questionnaire.  All of the information furnished by Purchasers in
the confidential purchaser questionnaire accompanying this Agreement (the
“Questionnaire”) shall have been accurate and complete in all material respects.

 

4.4           No Injunctions.  No court or governmental injunction, order or
decree prohibiting the purchase or sale of the Units will be in effect.

 

4.5           Nasdaq Compliance.  The Company shall have determined, based on
the advice of its counsel, that the Units to be issued at Closing will not
violate Nasdaq Marketplace Rules requiring prior shareholder approval for
certain transactions.

 

Section 5.               Representations and Warranties of Purchasers.  Each
Purchaser, severally and not jointly, represents and warrants to the Company
that:

 

5.1           Accredited Investor.  Purchaser is an “accredited investor” within
the meaning of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).  Purchaser is purchasing the Units for its own account or for
the account of its customers, each of whom is an “accredited investor” and not
with a view toward, or for sale in connection with, any distribution thereof in
violation of the registration requirements of the Securities Act, without
prejudice, however, to Purchaser’s right, subject to the provisions of this
Agreement, at all times to sell or otherwise dispose of all or any part of the
Units.  Purchaser does not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participations to such
person or to any third person, with respect to the Units.

 

5.2           No Brokers.  Other than Brean Murray & Co., Inc. (as placement
agent on behalf of the Company) and any subagents it may appoint pursuant to the
Offering Materials, no finder, broker, agent, financial person or other
intermediary has acted on behalf of Purchaser in connection with the purchase of
the Units by Purchaser or the consummation of this Agreement or any of the
transactions contemplated hereby.  Purchaser has not had any direct or indirect
contact with any other investment banking firm (or similar firm) with respect to
the offer of the Units by the Company to Purchaser or Purchaser’s subscription
for the Units.

 

5.3          Ability to Bear Risks of Investment.  Purchaser confirms that it is
able to (i) bear the economic risk of this investment, as well as other risk
factors as more fully set forth herein and in the Offering Materials, (ii) hold
the Units for an indefinite period of time and (iii) bear a complete loss of
Purchaser’s investment; and Purchaser represents that it has sufficient liquid

 

4

--------------------------------------------------------------------------------


 

assets so that the illiquidity associated with this investment will not cause
any undue financial difficulties or affect Purchaser’s ability to provide for
its current needs and possible financial contingencies, and that Purchaser’s
commitment to all high risk investments (including this one if this subscription
is accepted by the Company) is reasonable in relation to Purchaser’s net worth
and/or annual income.

 

5.4          Access to Information.  Purchaser acknowledges that it has (i)
received, read carefully and is fully familiar with the Offering Materials,
including, without limitation, the risk factors set forth in the Offering
Materials, this Agreement and all other materials furnished herewith; (ii) been
afforded the opportunity to ask the questions it deemed necessary of, and to
receive answers from, representatives of the Company concerning the Company and
the terms and conditions of the Offering; and (iii) been afforded the
opportunity to request additional information concerning the Company as the
Company possesses or can acquire without unreasonable effort or expense. 
However, the Company agrees that such access and opportunity shall in no way
limit or modify the representations and warranties of the Company in Section 6
or the right of any Purchaser to rely on them.

 

5.5           No General Solicitation.  Purchaser did not (i) receive or review
any advertisement, article, notice or other communication published in a
newspaper or magazine or similar media or broadcast over television or radio,
whether closed circuit, or generally available, with respect to the Units or
(ii) attend any seminar, meeting or investor or other conference whose attendees
were, to Purchaser’s knowledge, invited by any general solicitation or general
advertising with respect to the Units.

 

5.6           Investment Experience.  Either by reason of Purchaser’s business
or financial experience or the business or financial experience of its
professional advisors (who are unaffiliated with and are not compensated by the
Company or any affiliate, finder or selling agent of the Company, directly or
indirectly), Purchaser has the capacity to protect Purchaser’s interests in
connection with the transactions contemplated by this Agreement.

 

5.7           Organization, Good Standing, Authorization.  If Purchaser is an
entity, it is a corporation, limited liability company, trust or partnership or
other similar entity duly organized, validly existing and in good standing under
the laws of its jurisdiction.  Purchaser has full power and authority (corporate
or otherwise) to execute, deliver and enter into this Agreement and to purchase
the Units. The execution and delivery by Purchaser of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary corporate or other action on the part of Purchaser. If
Purchaser is an individual, Purchaser has the legal capacity to enter into this
Agreement and is a bona fide resident of the state shown in the address set
forth in Exhibit A.  This Agreement constitutes a legal, valid and binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms.

 

5.8           No Conflicts.  No court or governmental injunction, order or
decree affecting Purchaser and prohibiting the execution and delivery by
Purchaser of this Agreement and the consummation of the transactions
contemplated hereby is in effect, and the terms of this Agreement do not
conflict with the provision of the Certificate or Articles of Incorporation or

 

5

--------------------------------------------------------------------------------


 

By-laws (or comparable charter, partnership or other organizational documents)
of Purchaser, or conflict with, or result in a material breach or violation of,
any of the terms or provisions of, or constitute (with due notice or lapse of
time or both) a material default under, any material lease, loan agreement,
mortgage, security agreement, trust indenture or other agreement or instrument
to which Purchaser is a party.

 

5.9           Consents, Approvals, etc.  No material consent, approval, license,
permit, order or authorization of, or registration, declaration or filing with,
any court, administrative agency or commission or other governmental authority
or instrumentality, domestic or foreign, remains to be obtained or is otherwise
required to be obtained by Purchaser in connection with the authorization,
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby, including, without limitation the purchase and sale of the
Units.

 

5.10         No Registration.  Purchaser is aware that the Units have not been
registered under the Securities Act or any state or foreign securities or “blue
sky” laws, that the Units will be issued on the basis of the statutory exemption
provided by Section 4(2) of the Securities Act or Regulation D promulgated
thereunder, or both, relating to transactions by an issuer not involving any
public offering and under similar exemptions under certain state securities or
“blue sky” laws, that neither the Offering Materials nor the terms of the
Offering have been reviewed by, passed on or submitted to any federal or state
agency or self-regulatory organization where an exemption is being relied upon,
and that the Company’s reliance thereon is based, in part, upon the truth,
completeness and accuracy of the representations made by Purchaser in this
Agreement.  In this connection, Purchaser understands that it is the position of
the Securities and Exchange Commission (the “Commission”) that the statutory
basis for such exemption would not be present if Purchaser’s representation
merely meant that its present intention was to hold such securities for any
specified period, such as the capital gains period of tax statutes, for a
deferred sale, for a market rise or for any other fixed period.  Purchaser
realizes that, in the view of the Commission, a purchase now with an intent to
resell would represent a purchase with an intent inconsistent with Purchaser’s
representation to the Company, and the Commission might regard such purchase by
Purchaser as a transaction to which an exemption from the registration
requirements of the Securities Act would not be available.

 

5.11         Tax Consequences.  Purchaser acknowledges that the Offering may
involve tax consequences and that the contents of the Offering Materials do not
contain tax advice or related tax or economic information.  Purchaser confirms
that it is not relying on any statements or representations of the Company or
any of its agents with respect to the tax and other economic considerations of
an investment in the Units and acknowledges that Purchaser must retain its own
professional advisors to evaluate the federal, state and local tax and other
economic considerations of an investment in the Units.  Purchaser also
acknowledges that it is solely responsible for any of its own tax liability that
may arise as a result of this investment or the transactions contemplated by
this Agreement.

 

5.12         No Inquiry.  Purchaser acknowledges that the Company will review
this Agreement and the Questionnaire without making any independent
investigation and that the

 

6

--------------------------------------------------------------------------------


 

representations, warranties and agreements made by Purchaser herein shall
survive the execution and delivery of this Agreement and the purchase of the
Units.

 

5.13         Non-U.S. Persons.  If Purchaser is not a United States person, such
Purchaser hereby represents that it is satisfied as to the full observance of
the laws of its jurisdiction in connection with any invitation to subscribe for
the Units or any use of this Agreement, including (i) the legal requirements
within its jurisdiction for the purchase of the Units, (ii) any foreign exchange
restrictions applicable to such purchase, (iii) any governmental or other
consents that may need to be obtained and (iv) the income tax and other tax
consequences, if any, that may be relevant to the purchase, holding, redemption,
sale or transfer of the Units.  Such Purchaser further represents that its
subscription and payment for, and continued beneficial ownership of, the Units
will not violate any applicable securities or other laws of Purchaser’s
jurisdiction.  Purchaser understands that the Company has made no efforts and
undertakes no responsibility or obligation to determine and comply with the
applicable laws of any non-U.S. jurisdiction relating to the sale of the Units
or the other transactions contemplated hereby.

 

Section 6.               Representations and Warranties of the Company.  The
Company represents and warrants to each Purchaser that, except as disclosed in
the Commission Documents or in the Disclosure Schedules delivered herewith,:

 

6.1           Organization, Good Standing and Qualification.  (a) The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware. The Company has full corporate power and
authority to own and hold its properties and to conduct its business.  The
Company is duly licensed or qualified to do business, and in good standing, in
each jurisdiction in which the nature of its business requires licensing,
qualification or good standing, except for any failure to be so licensed or
qualified or in good standing that would not have a material adverse effect on
the Company and each subsidiary of the Company taken as a whole (each such
corporation, partnership or other entity being referred to herein as a
“Subsidiary” and, together, the “Subsidiaries”) or its consolidated results of
operations, assets, or financial condition or on its ability to perform its
obligations under this Agreement or the transactions contemplated hereby (a
“Material Adverse Effect”).

 

(b)           Schedule 6.1(b) contains a list of the names of each Subsidiary. 
Schedule 6.1(b) sets forth, with respect to each Subsidiary, its type of entity
and the jurisdiction of its organization.  Each Subsidiary is wholly owned by
the Company.  Each of the outstanding shares of capital stock of each of the
Subsidiaries is duly authorized, validly issued, fully paid and nonassessable
and owned by the Company or another Subsidiary and is free and clear of all
liens, claims, encumbrances, options, pledges and security interests
(collectively, “Liens”) and were not issued in violation of, nor subject to, any
preemptive, subscription or similar rights.  There are no outstanding warrants,
options, subscriptions, calls, rights, agreements, convertible or exchangeable
securities or other commitments or arrangements relating to the issuance, sale,
purchase, return or redemption, voting or transfer of any shares, whether issued
or unissued, of any capital stock, equity interest or other securities of any
Subsidiary.  The Company and the Subsidiaries do not own any equity interests in
any person, other than the Subsidiaries.  Each active Subsidiary is duly
organized, validly existing and in good standing under the laws of the

 

7

--------------------------------------------------------------------------------


 

jurisdiction of its organization and has all requisite power and authority to
own, lease and operate its properties and to conduct its business.

 

6.2           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of 36,000,000 shares of Common Stock, par value
$0.01 per share, and 10,000,000 shares of Preferred Stock, par value $0.01 per
share.  As of September 1, 2003, (i) 4,593,531 shares of Common Stock were
issued and outstanding, (ii) no shares of Preferred Stock were issued and
outstanding, (iii) 702,489 shares of Common Stock were reserved for issuance
upon exercise of outstanding options issued or issuable under the Company’s 1996
Stock Plan and its Amended and Restated Stock Option Plan (the “Option Plans”),
(iv) no shares of Common Stock are reserved for issuance under stock options
granted by the Company outside the Option Plans (v) 1,955,177 shares of Common
Stock were reserved for issuance upon the exercise of outstanding warrants and
(vi) 64,285 shares of Common Stock are issuable upon conversion of convertible
debt.  All the outstanding shares of Common Stock have been duly authorized and
validly issued and are fully paid and nonassessable and free of preemptive
rights created by or through the Company.  There are no other options, warrants
or other rights, convertible debt, agreements, arrangements or commitments of
any character obligating the Company or any of the Subsidiaries to issue or sell
any shares of capital stock of or other equity interests in the Company.  The
Company is not obligated to retire, redeem, repurchase or otherwise reacquire
any of its capital stock or other securities.

 

6.3           Corporate Power, Authorization; Enforceability.  Subject to
approval of the Company’s Board of Directors for (a) the issuance of any
Warrants to the Purchasers to purchase in excess of one-half of one share of
Common Stock per Unit, and (b) the price reset provisions contained in Section
1.1 hereof, the Company has full corporate power and authority to execute,
deliver and enter into this Agreement and to consummate the transactions
contemplated hereby.  Except as described in the prior sentence and with respect
to any stockholder approvals as may be required under Nasdaq Marketplace rules
and related interpretations, all action on the part of the Company, its
directors or stockholders necessary for the authorization, execution, delivery
and performance of this Agreement by the Company, the authorization, sale,
issuance and delivery of the Units contemplated hereby and the performance of
the Company’s obligations hereunder and thereunder has been taken.  Except as
noted above in this Section 6.3, the Shares and Common Stock Warrants to be
purchased on the Closing Date and the Warrant Shares to be purchased upon
exercise of the Common Stock Warrants have been duly authorized and, when issued
in accordance with this Agreement and the Common Stock Warrants in the case of
the Warrant Shares, will be validly issued, fully paid and nonassessable and
will be free and clear of all Liens imposed by or through the Company other than
restrictions imposed by this Agreement and applicable securities laws.  No
preemptive or other rights to subscribe for or purchase equity securities of the
Company exists with respect to the issuance and sale of the Units by the Company
pursuant to this Agreement.  Subject to the limitations described in this
Section 6.3 above, this Agreement has been duly executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms.

 

8

--------------------------------------------------------------------------------


 

6.4           Financial Statements and Commission Filings; Undisclosed
Liabilities.  (a) Included in the Company’s Annual Report on Form 10-K, as
amended, for the year ended December 31, 2002 (the “2002 10-K”) are true and
complete copies of the audited consolidated balance sheets (the “Balance
Sheets”) of the Company as of December 31, 2001 and 2002, and the related
audited statements of income, changes in stockholders’ equity and cash flows for
the years ended December 31, 2000, 2001 and 2002 (the “Financial Statements”),
accompanied by the report of Ernst & Young LLP.  The Financial Statements have
been prepared in accordance with United States generally accepted accounting
principles (“GAAP”), applied consistently with the past practices of the Company
(except as may be indicated in the notes thereto), and as of their respective
dates, fairly present, in all material respects, the consolidated financial
position of the Company and the results of its operations as of the time and for
the periods indicated therein.  The Company keeps proper accounting records in
which all material assets and liabilities and all material transactions of the
Company are recorded in conformity with GAAP.

 

(b)           The Company has provided to each Purchaser the 2002 10-K.  A copy
of each report, schedule, effective registration statement and definitive proxy
statement filed by the Company with the Commission since December 31, 2002,
including, but not limited to the Company’s Current Reports on Form 8-K filed on
January 24, 2003, February 25, 2003, May 28, 2003, June 11, 2003,August 12, 2003
and September 23, 2003 (as the documents may have been amended since the time of
their filing, the “Commission Documents”) has also been made available to each
Purchaser either by physical delivery or via the Commission’s EDGAR System.  As
of their respective filing dates, each Commission Document complied in all
material respects with the requirements of the Securities Act or the Exchange
Act, as applicable, and the rules and regulations of the Commission thereunder
applicable to the Commission Document, and no Commission Document, when filed,
contained any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  As of their respective filing dates, the financial statements of
the Company included in the Commission Documents complied as to form in all
material respects with then applicable accounting requirements and with the
published rules and regulations of the Commission with respect thereto, were
prepared in accordance with GAAP, applied consistently with the past practices
of the Company, and as of their respective dates, fairly presented in all
material respects the financial position of the Company and the results of its
operations as of the time and for the periods indicated therein (except as may
be indicated in the notes thereto or, in the case of the unaudited statements,
as permitted by Form 10-Q, and Regulations S-K and S-X of the Commission).

 

(c)           The information contained in the Offering Materials does not
include, as of the date of such information, any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading.

 

(d)           Since December 31, 2002, neither the Company nor any of the
Company’s Subsidiaries has incurred any liabilities or obligations of any
nature, whether or not accrued, absolute, contingent or otherwise, other than
liabilities (i) disclosed in the Commission Documents filed prior to the date of
this Agreement, (ii) adequately provided for in the Balance

 

9

--------------------------------------------------------------------------------


 

Sheets or disclosed in any related notes thereto, (iii) not required under GAAP
to be reflected in the Balance Sheets, or disclosed in any related notes
thereto, (iv) incurred in connection with this Agreement, or (v) incurred in the
ordinary course of business.

 

6.5           No Material Adverse Changes.  Since December 31, 2002, except as
disclosed in the Commission Documents filed subsequent to that date, there has
not been any material adverse change in the business, financial condition or
operating results of the Company and its Subsidiaries.

 

6.6           Absence of Certain Developments.  Except as contemplated by or
disclosed in this Agreement, the Schedules hereto and the Commission Documents,
since December 31, 2002, through the date immediately preceding the Closing
Date, neither the Company nor any of its Subsidiaries has (a) , in any material
respect, issued any stock, options, bonds or other corporate securities other
than pursuant to the Option Plans, (b) , in any material respect, borrowed any
amount or incurred or became subject to any liabilities (absolute, accrued or
contingent), other than current liabilities incurred in the ordinary course of
business or liabilities under contracts entered into in the ordinary course of
business, (c) , in any material respect, discharged or satisfied any lien or
adverse claim or paid any obligation or liability (absolute, accrued or
contingent), other than current liabilities shown on the Balance Sheets and
current liabilities incurred in the ordinary course of business, (d) declared or
made any payment or distribution of cash or other property to the stockholders
of the Company or purchased or redeemed any securities of the Company, (e) , in
any material respect, mortgaged, pledged or subjected to any lien or adverse
claim any of its properties or assets, except for liens for taxes not yet due
and payable or otherwise in the ordinary course of business, (f) sold, assigned
or transferred any of its assets, tangible or intangible, except in the ordinary
course of business or in an amount less than $250,000, (g) suffered any
extraordinary losses or waived any rights of material value other than in the
ordinary course of business, (h) made any capital expenditures or commitments
therefor other than in the ordinary course of business or in an amount less than
$250,000, (i) entered into any other transaction other than in the ordinary
course of business or in an amount less than $250,000 or entered into any
material transaction, whether or not in the ordinary course of business, (j)
made any material charitable contributions or pledges, (k) suffered any damages,
destruction or casualty loss, whether or not covered by insurance, affecting any
of the properties or assets of the Company or any other properties or assets of
the Company which reasonably could, individually or in the aggregate, have or
result in a Material Adverse Effect, (l) made any material change in the nature
or operations of the business of the Company or (m) entered into any agreement
or commitment to do any of the foregoing.

 

6.7           No Conflict; Governmental Consents.  (a) The execution and
delivery by the Company of this Agreement and the consummation of the
transactions contemplated hereby will not (i) result in the violation of any
provision of the Certificate of Incorporation or By-laws of the Company, (ii)
result in any violation of any law, statute, rule, regulation, order, writ,
injunction, judgment or decree of any court or governmental authority to or by
which the Company or any of its Subsidiaries is bound, or (iii) conflict with,
or result in a breach or violation of, any of the terms or provisions of, or
constitute (with due notice or lapse of time or both) a default under, any
lease, loan agreement, mortgage, security agreement, trust indenture or other
agreement to

 

10

--------------------------------------------------------------------------------


 

which the Company or any of its Subsidiaries is a party or by which it is bound
or to which any of its properties or assets is subject, nor result in the
creation or imposition of any Lien upon any of the properties or assets of the
Company or any of its Subsidiaries, in the case of clauses (ii) and (iii) above,
only to the extent such conflict, breach or violation reasonably could,
individually or in the aggregate, have or result in a Material Adverse Effect.

 

(b)           No consent, approval, license, permit, order or authorization of,
or registration, declaration or filing with, any court, administrative agency or
commission or other governmental authority remains to be obtained or is
otherwise required to be obtained by the Company in connection with the
authorization, execution and delivery of this Agreement or the consummation of
the transactions contemplated hereby, including, without limitation the issue
and sale of the Units, except filings as may be required to be made by the
Company after the Closing with (i) the Commission, (ii) the National Association
of Securities Dealers, Inc. (“NASD”), (iii) the Nasdaq Stock Market, Inc. and
(iv) state blue sky or other securities regulatory authorities.

 

6.8           Licenses.  The Company and its Subsidiaries have all licenses,
permits and other governmental authorizations currently required for the conduct
of its current business and the ownership of its properties and is in all
respects complying therewith, except where the failure to have such licenses,
permits and other governmental authorizations would not have a Material Adverse
Effect.

 

6.9           Litigation.  Except as set forth in the Company’s Commission
Documents, there are no claims, actions, suits, investigations or proceedings
pending or, to the Company’s knowledge, threatened proceedings against the
Company and its Subsidiaries or their respective assets, at law or in equity, by
or before any governmental authority, or by or on behalf of any third party.

 

6.10         Investment Company.  The Company is not, and following the Closing
of the Offering will not be, an “investment company” within the meaning of that
term under the Investment Company Act of 1940, as amended, and the rules and
regulations of the Commission thereunder.

 

6.11         No Default or Violation.  Neither the Company nor any of its
Subsidiaries is (i) in default under or in violation of any indenture, loan or
credit agreement or, in any material respect, under any other agreement or
instrument to which it is a party of by which it or any of its properties is
bound or (ii) in violation of any order, decree or judgment of any court,
arbitrator or governmental body.

 

6.12         Listing and Maintenance Requirements Compliance.  Except as
disclosed in the Commission Documents, the Company has not since December 31,
2002, received notice (written or oral) from any stock exchange or market on
which the Common Stock is or has been listed (or on which it has been quoted) to
the effect that the Company is not in compliance with the continuing listing or
maintenance requirements of the exchange or market.

 

11

--------------------------------------------------------------------------------


 

6.13         Patents and Trademarks.  Except as set forth in the Company’s 2002
10-K, the Company and its Subsidiaries have, or have rights to use, all patents,
patent applications, trademarks, trademark applications, service marks, trade
names, copyrights and licenses (collectively, the “Intellectual Property
Rights”) which are necessary for use in connection with its business as
presently conducted or which the failure to have would have a Material Adverse
Effect and, to the Company’s knowledge, there is no existing infringement by
another person or entity of any of the Intellectual Property Rights which are
necessary for use in connection with the Company’s business as presently
conducted.  There is no pending or, to the Company’s knowledge, threatened
action, suit, proceeding or claim by others challenging the validity or scope of
the Intellectual Property Rights or alleging that the Company infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary right of others.

 

6.14         Environmental Matters.  The Company and its Subsidiaries have
obtained all permits, licenses and other authorizations which are required under
United States federal, state and local laws relating to pollution or protection
of the environment, including laws related to emissions, discharges, releases or
threatened releases of pollutants, contaminants or hazardous or toxic material
or wastes into ambient air, surface water, ground water or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling or pollutants, contaminants or hazardous or
toxic materials or wastes (“Environmental Laws”).  The Company and its
Subsidiaries are in compliance with all terms and conditions of the required
permits, licenses and authorizations and are also in full compliance with all
other limitations, restrictions, conditions and requirements contained in the
Environmental Laws or contained in any plan, except where the failure to so
comply would not have a Material Adverse Effect.  The Company is not aware of,
nor has the Company received notice of, any events, conditions, circumstances,
actions or plans which may interfere with or prevent continued compliance or
which would give rise to any liability under any Environmental Laws.

 

6.15         Contracts.  All material agreements to which the Company and its
Subsidiaries are parties and which are required to have been filed by the
Company pursuant to the Securities Act, the Exchange Act and the rules and
regulations thereunder have been filed by the Company with the Commission.  As
of the date hereof, except for those agreements that by their terms are no
longer in effect, each such agreement, to the extent still material, is in full
force and effect and is binding on the Company and, to the Company’s knowledge,
is binding upon such other parties, in each case in accordance with its terms,
and neither the Company nor, to the Company’s knowledge, any other party thereto
is, in any material respect, in breach of or default under any such agreement. 
Except as disclosed in the Commission Documents,  the Company has not received
any written notice regarding the termination of any such agreements.

 

6.16         Properties.  The Company has good title to all the properties and
assets reflected as owned by it in the consolidated financial statements
included in the Offering Materials, subject to no lien, mortgage, pledge, charge
or encumbrance of any kind except (i) those, if any, reflected in such
consolidated financial statements or (ii) those which are not material in amount
and do not adversely affect the use made and intended to be made of such
property by the Company.  The Company holds its leased properties under valid
and binding leases.  Except as disclosed in

 

12

--------------------------------------------------------------------------------


 

the Offering Materials, the Company owns or leases all such properties as are
necessary to its operations as now conducted.

 

6.17         Insurance.  The Company and its Subsidiaries maintain insurance of
the types, against such losses and in the amounts and with such insurers as are
customary in the Company’s industry and otherwise reasonably prudent, including,
but not limited to, insurance covering all real and personal property owned or
leased by the Company against theft, damage, destruction, acts of vandalism and
all other risks customarily insured against by similarly situated companies, all
of which insurance is in full force and effect.

 

6.18         Compliance.  The Company and its Subsidiaries are in compliance in
all material respects with all applicable laws and all orders of, and agreements
with, any governmental authority applicable to the Company, any Subsidiary or
any of their respective assets.  The Company and the Subsidiaries have all
permits, certificates, licenses, approvals and other authorizations required
under applicable laws or necessary in connection with the conduct of their
businesses, except where the failure to have such permits, certificates,
licenses, approvals and other authorizations would not have a Material Adverse
Effect.

 

6.19         Taxes.  The Company and its Subsidiaries have in all material
respects filed or obtained extensions of all federal, state, local and foreign
income, excise, franchise, real estate, sales and use and other tax returns
heretofore required by any law to which the Company is bound to be filed by it. 
All material federal, state, county, local, foreign or other income taxes which
have become due or payable by the Company or any of its Subsidiaries
(collectively, “Taxes”), have been paid in full or are adequately provided for
in accordance with GAAP on the financial statements of the applicable Person. 
No Liens arising from or in connection with Taxes have been filed and are
currently in effect against the Company or any of its Subsidiaries, except for
Liens for Taxes which are not yet due or which would not have a Material Adverse
Effect.  Except as disclosed in the Commission Documents, no audits or
investigations are pending or, to the knowledge of the Company, threatened with
respect to any tax returns or Taxes of the Company or any of its Subsidiaries.

 

6.20         ERISA.  The Company is in compliance in all material respects with
all presently applicable provisions of the Employee Retirement Income Security
Act of 1974, as amended, including the regulations and published interpretations
thereunder (“ERISA”); no “reportable event” (as defined in ERISA) has occurred
with respect to any “pension plan” (as defined in ERISA) for which the Company
would have any material liability; the Company has not incurred and does not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (the “Code”); and each “pension plan”
for which the Company would have any liability that is intended to be qualified
under Section 401(a) of the Code is so qualified in all material respects and
nothing has occurred, whether by action or by failure to act, which would cause
the loss of such qualification.

 

13

--------------------------------------------------------------------------------


 

6.21         Labor Disputes.  The Company is not involved in any material labor
dispute with its employees nor is any such dispute, to the Company’s knowledge,
threatened or imminent.

 

6.22         Private Offerings.  Assuming the truth of Purchasers’
representations and acknowledgments contained in Section 5 hereof, neither the
Company nor any person acting on its behalf (other than Purchasers, as to whom
the Company makes no representations) has offered or sold the Units by means of
any general solicitation or general advertising within the meaning of Rule
502(c) under the Securities Act.  The Company has not sold the Units to anyone
other than Purchasers designated in this Agreement.  Each Share certificate and
Warrant Share certificate shall bear substantially the same legend set forth in
Section 8 hereof for at least so long as required by the Securities Act.

 

6.23         Broker’s or Finder’s Commissions.  Other than Brean Murray & Co.,
Inc. (as placement agent on behalf of the Company) and any subagents it may
appoint pursuant to the Offering Materials, no finder, broker, agent, financial
person or other intermediary has acted on behalf of the Company in connection
with the sale of the Units by the Company or the consummation of this Agreement
or any of the transactions contemplated hereby.  The Company has not had any
direct or indirect contact with any other investment banking firm (or similar
firm) with respect to the offer of the Units by the Company to Purchasers or
Purchasers’ subscription for the Units.

 

Section 7.               Registration of Common Stock.

 

7.1           Registrable Securities.  For the purposes of this Agreement,
“Registrable Securities” means (a) the Shares, (b) the Common Stock Warrants,
(c) the Warrant Shares, (d) the Price Reset Shares and (e) shares of Common
Stock issued as a dividend or other distribution with respect to or in
replacement of the Shares, the Common Stock Warrants or the Warrant Shares;
provided that (i) any shares of Common Stock will cease to be Registrable
Securities, and (ii) the Company will not be obligated to maintain the
effectiveness of the Resale Registration Statement (as defined below), and the
Company’s obligations under Section 7.2 will cease, with respect to a holder’s
(a “Holder”) Registrable Securities following the earlier of (x) the date by
which all Registrable Securities registered under the Resale Registration
Statement have been sold, (y) the date on which the Company delivers an opinion
of counsel in form and substance reasonably satisfactory to the Holder and its
counsel that the Holder may sell in a single transaction all Registrable
Securities then held or issuable to the Holder on a registered securities
exchange or Nasdaq market under an applicable exemption from the registration
requirements of the Securities Act (pursuant to Rule 144(k) under the Securities
Act or otherwise) without being subject to the volume limitations of Rule 144(k)
and (z) 5 years from the date of issuance of the Units.  The period of time
during which the Company is required to keep the Resale Registration Statement
(as defined below) effective is referred to as the “Registration Period.”

 

7.2           Registration.  The Company will as soon as practicable following
the Closing Date but not later than thirty (30) days after the Closing Date (the
“Filing Period”), file with the Commission a resale registration statement on
Form S-1, S-2, S-3 or successor form or another form selected by the Company
that is available to it under the Securities Act (the “Resale

 

14

--------------------------------------------------------------------------------


 

Registration Statement”) with respect to the Registrable Securities beneficially
owned by Purchasers following the Closing to permit the resale of such
securities in accordance with the methods of distribution provided by the
Holders.  The Company may amend the Resale Registration Statement from time to
time to register securities other than Registrable Securities for sale for the
account of any person or entity; provided, however, that the amendment will be
permitted only so long as the Commission rules provide that the amendment does
not give the Commission the right to review the Resale Registration Statement.

 

7.3           Registration Procedures.  In connection with the registration of
any Registrable Securities under the Securities Act as provided in this Section
7, the Company will use its best efforts to:

 

(a)           cause the Resale Registration Statement (and any other related
registrations, qualifications or compliance’s as may be reasonably requested and
as would permit or facilitate the sale and distribution of all Registrable
Securities until the distribution thereof is complete) to become effective as
soon as practicable following the filing thereof but not later than December 31,
2003 (the “Scheduled Effective Date”) and remain effective until no longer
required under Section 7.1 (the “Effectiveness Period”).  In the event the
Company fails to have the Resale Registration Statement declared effective by
the SEC by the Scheduled Effective Date (except where the failure to meet such
deadline is the result primarily of actions or omissions by the holders of the
Registrable Securities), then the Company shall pay each holder of Registrable
Securities for each 30-day period that the Resale Registration Statement remains
ineffective an amount equal to two percent (2%) of the original purchase price
attributable to those Registrable Securities.  This penalty shall be pro-rated
for any portion of a 30-day period that the Resale Registration Statement is not
effective after the Scheduled Effective Date.  The Company shall pay such amount
either in cash or in shares of Common Stock, at the discretion of the Company,
on demand by a holder of Registrable Securities made at any time during the
continuance or after termination of this registration default.  If paid in
Common Stock, the Common Stock shall be valued at the average of the closing
sale price of the Common Stock on the Company’s principal market for the five
most recent trading days prior to the end of each 30-day period, or pro rata
part thereof.;

 

(b)           prepare and file with the Commission the amendments and
supplements to the Resale Registration Statement and the prospectus used in
connection therewith and take all other actions as may be reasonably necessary
to keep the Resale Registration Statement continuously effective until the
disposition of all securities in accordance with the intended methods of
disposition by the Holder or Holders thereof set forth in the Resale
Registration Statement will be completed, and to comply with the provisions of
the Securities Act (to the extent applicable to the Company) with respect to the
dispositions;

 

(c)           furnish to each Holder of Registrable Securities a reasonable
number of copies of the Resale Registration Statement and of each amendment and
supplement thereto, a number of copies of the prospectus included in the Resale
Registration Statement (including each preliminary prospectus), in conformity
with the requirements of the Securities Act, and the other documents (including
exhibits to any of the foregoing), as the Holder may reasonably request, in
order to facilitate the disposition of the Registrable Securities owned by
Holder;

 

15

--------------------------------------------------------------------------------


 

(d)           register or qualify the Registrable Securities covered by the
Resale Registration Statement under blue sky laws of the various states as any
Holder reasonably requests, and do any and all other acts and things that may be
reasonably necessary or advisable to enable a Holder to consummate the
disposition in the states the Registrable Securities owned by Holder, except
that the Company will not be required to qualify generally to do business as a
foreign corporation in any jurisdiction wherein it would not, but for the
requirements of this Section 7.3(d), be obligated to be qualified, to subject
itself to taxation in any the jurisdiction, or to consent to general service of
process in any the jurisdiction;

 

(e)           provide a transfer agent and registrar for the Registrable
Securities covered by the Resale Registration Statement not later than the
effective date of the Resale Registration Statement;

 

(f)            notify the Holders promptly, and confirm such notice in writing,
(i) when a prospectus as contained in the Resale Registration Statement
(“Prospectus”) or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Resale Registration Statement or any
post-effective amendment, when the same has become effective, (ii) of the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of a Resale Registration
Statement or the initiation of any proceedings for that purpose, (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification or any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose, (iv) of the existence of any fact or the happening
of any event that makes any statement made in such Resale Registration Statement
or related Prospectus or any document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or which requires the making
of any changes in such Resale Registration Statement, Prospectus or documents so
that, in the case of the Resale Registration Statement, it will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and that in the case of the Prospectus, it will not contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and (v) of the
Company’s reasonable determination that a post-effective amendment to a Resale
Registration Statement would be appropriate.

 

(g)           comply with all applicable rules and regulations of the Commission
and make generally available its security holders earning statements satisfying
the provisions of Section 11(a) of the Securities Act and Rule 158 thereunder no
later than 45 days after the end of any twelve (12) month period (or ninety (90)
days after the end of any twelve (12) month period if such period is a fiscal
year) commencing on the first day of the first fiscal quarter of the Company,
after the effective date of the Resale Registration Statement, which statements
shall cover said twelve (12) month period.

 

(h)           cause all Registrable Securities to be listed on each securities
exchange or automated over-the-counter trading system on which similar
securities issued by the Company

 

16

--------------------------------------------------------------------------------


 

are now listed and to undertake commercially reasonable efforts to maintain such
listing for so long as any Purchaser holds any Shares or Warrant Shares;

 

(i)            enter into customary agreements (including, in the event the
Holders elect to engage an underwriter in connection with the Resale
Registration Statement, an underwriting agreement containing customary terms and
conditions) and take all other actions as reasonably required in order to
expedite or facilitate the disposition of Registrable Securities; provided,
however, that the Company will not be liable for any underwriter’s fees,
commissions and discounts or similar expenses;

 

(j)            make every reasonable effort to obtain the withdrawal of any
order suspending the effectiveness of the Resale Registration Statement at the
earliest possible time; and

 

(k)           until the date of the filing of the Resale Registration Statement,
without the prior written consent of the Placement Agent, refrain from selling,
contracting to sell or otherwise disposing of or issuing any securities of the
Company, except pursuant to previously issued options, warrants, any agreements
providing for anti-dilution or other share issuance rights in existence on the
date hereof, any employee benefit or similar plan of the Company in existence on
the date hereof, or any strategic investment and/or alliance transactions,
acquisitions or joint ventures into which the Company may enter.

 

7.4.         Rule 144.  With a view to making available to the Holders the
benefits of certain rules and regulations of the Commission that at any time
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to:

 

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144 under the Securities Act;

 

(b)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Exchange Act; and

 

(c)           so long as a Holder owns any unregistered Registrable Securities,
furnish to the Holder upon any reasonable request a written statement by the
Company as to its compliance with the public information requirements of Rule
144 under the Securities Act, and or the Exchange Act, a copy of the most recent
annual or quarterly report of the Company, and the other Commission reports and
documents of the Company as the Holder may reasonably request in availing itself
of any rule or regulation of the Commission allowing a Holder to sell any
Registrable Securities without registration (excluding any reports or documents
of the Company that the Company, in its sole discretion, deems confidential).

 

7.5           Registration and Selling Expenses.  All expenses incurred by the
Company in connection with the Company’s performance of or compliance with this
Section 7, including, without limitation, (i) all Commission registration and
filing fees, (ii) blue sky fees and expenses, (iii) all necessary printing and
duplicating expenses and (iv) all fees and disbursements of counsel and
accountants retained on behalf of the Company (all expenses being called

 

17

--------------------------------------------------------------------------------


 

“Registration Expenses”), will be paid by the Company.  The Company shall not be
liable for any fees, discounts or commissions to any underwriter or any fees or
disbursements of counsel for any underwriter in respect of the securities sold
by each Holder.  Each Holder may, at its election, retain its own counsel and
other representatives and advisors as it chooses at its own expense.

 

7.6           No Delay.  The Holders will have no right to take any action to
restrain, enjoin or otherwise delay any registration pursuant to Section 7.2
hereof as a result of any dispute, controversy or other matter that may arise
with respect to the interpretation or implementation of this Agreement.

 

7.7          Certain Obligations of Holders.  (a) Each Holder agrees that, upon
receipt of any notice from the Company of the happening of (i) any event of the
kind described in Sections 7.3(f)(ii), 7.3(f)(iii), 7.3(f)(iv) or 7.3(f)(v)
hereof, or (ii) a determination by the Company’s Board of Directors that it is
advisable to suspend use of the Prospectus for a discrete period of time due to
pending corporate developments such as negotiation of a material transaction
which the Company in its sole discretion after consultation with legal counsel,
determines it would be obligated to disclose in the Resale Registration
Statement, which disclosure the Company believes would be premature or otherwise
inadvisable at such time or would have a material adverse effect on the Company
and its stockholders, such Holder will forthwith discontinue disposition of such
Registrable Securities covered by the Resale Registration Statement or
Prospectus until such Holder’s receipt of the copies of the supplemented or
amended Prospectus contemplated by Section 7.3(b) hereof, or until such Holder
is advised in writing by the Company that the use of the applicable Prospectus
may be resumed, and has received copies of any additional or supplemental
filings that are incorporated or deemed to be incorporated by reference in such
Prospectus.  The period of time in which the use of a Prospectus or Resale
Registration Statement is so suspended shall be referred to as a “Black-Out
Period.”  The Company agrees to so advise such Holder promptly of the
commencement and termination of any such Black-Out Period, and Purchasers agree
to keep the fact of such Black-Out Period confidential.  The Company shall not
impose a Black-Out Period under this Section 7.7 for more than forty-fix (45)
consecutive days and not more than twice in any given twelve (12) month period.

 

(b)           As a condition to the inclusion of its Registrable Securities,
each Holder will furnish to the Company the information regarding the Holder and
the intended method of distribution of the securities as the Company may from
time to time request and as is legally required in connection with any
registration, qualification or compliance referred to in this Section 7.

 

(c)           Each Holder hereby covenants with the Company not to make any sale
of the Registrable Securities without effectively causing the prospectus
delivery requirements under the Securities Act to be satisfied.

 

(d)          Each Holder acknowledges and agrees that the Registrable Securities
sold pursuant to the Resale Registration Statement are not transferable on the
books of the Company unless the stock certificate submitted to the transfer
agent evidencing the Registrable Securities is

 

18

--------------------------------------------------------------------------------


 

accompanied by a certificate reasonably satisfactory to the Company to the
effect that (i) the Registrable Securities have been sold in accordance with
this Agreement and the Resale Registration Statement and (ii) the requirement of
delivering a current prospectus has been satisfied.

 

(e)            Each Holder is hereby advised that the anti-manipulation
provisions of Regulation M under the Exchange Act may apply to sales of the
Registrable Securities offered pursuant to the Resale Registration Statement and
agrees not to take any action with respect to any distribution deemed to be made
pursuant to the Resale Registration Statement that constitutes a violation of
Regulation M under the Exchange Act or any other applicable rule, regulation or
law.

 

(f)            At the end of the Registration Period, the Holders of Registrable
Securities included in the Resale Registration Statement shall discontinue sales
of shares pursuant thereto upon receipt of notice from the Company of its
intention to remove from registration the shares covered thereby which remain
unsold, and the Holders shall promptly notify the Company of the number of
shares registered that remain unsold immediately upon receipt of the notice from
the Company.

 

(g)           The rights to cause the Company to register Registrable Securities
granted to the Holders by the Company under Section 7.2 may be assigned in whole
or in part by a Holder in connection with the transfer of such Registrable
Securities, provided, that: (i) the transfer of the Registrable Securities and
the rights to register such Registrable Securities are effected in accordance
with applicable securities laws, (ii) the transfer involves not less than the
lesser of all of the Holder’s Registrable Securities or 25,000 shares of Common
Stock of the Registrable Securities, (iii) the Holder gives prior written notice
to the Company, and (iv) the transferee agrees to comply with the terms and
provisions of this Agreement in a written instrument satisfactory in form and
substance to the Company and its counsel.  Except as specifically permitted by
this Section 7.7, the rights of a Holder with respect to Registrable Securities
will not be transferable to any other person or entity, and any attempted
transfer will cause all rights of the Holder therein to be forfeited, void ab
initio and of no further force and effect.

 

(h)           With the written consent of the Company and the Holders holding at
a majority interest of the Registrable Securities that are then outstanding, any
provision of this Section 7 may be waived (either generally or in a particular
instance, either retroactively or prospectively and either for a specified
period of time or indefinitely) or amended. Upon the effectuation of each waiver
or amendment, the Company will promptly give written notice thereof to the
Holders, if any, who have not previously received notice thereof or consented
thereto in writing.

 

7.8                           Indemnification.  (a) The Company agrees to
indemnify and hold harmless each Purchaser, and each person, if any, who
controls such Purchaser within the meaning of the Securities Act and the
Exchange Act and each of its and their respective directors, officers, partners,
principals, trustees and attorneys (individually, an “Indemnified Party” and
collectively, the “Indemnified Parties”) from and against any and all losses,
claims, damages, liabilities, costs (including cost of investigation and defense
and reasonable attorneys’ fees and expenses) and

 

19

--------------------------------------------------------------------------------


 

expenses (collectively, “Losses”) to which any Indemnified Party may become
subject whether or not involving a third-party claim, insofar as such Losses
arise out of, in any way relate to, or result from (i) any breach of any
representation or warranty made by the Company contained in or made pursuant to
this Agreement, or (ii) the failure of the Company to fulfill any agreement or
covenant contained in or made pursuant to this Agreement.  The Company agrees to
reimburse any Indemnified Party for all such Losses, other than third-party
claims which procedure is described in Section 7.8(f), as they are incurred or
suffered by such Indemnified Party.  The representations and warranties of the
Company set forth in this Agreement shall survive until the later of (i) the
eighteenth (18th) month anniversary of the date hereof and (ii) the date that
the Company files its Form 10-K for the year ended December 31, 2004, and
thereafter shall be no further force or effect, provided that the
representations and warranties made by the Company contained in Sections 6.14,
6.19 and 6.20 shall survive until the expiration of the applicable statute of
limitations, and the representations and warranties made by the Company in
Sections 6.1, 6.2 and 6.23 shall survive indefinitely.  Following the expiration
of the periods set forth above with respect to any particular representation or
warranty, the Company shall not have any further liability with respect to such
representation or warranty.

 

(b)           Each Purchaser, severally and not jointly, agrees to indemnify and
hold harmless the Company, each person, if any, who controls the Company within
the meaning of the Securities Act and the Exchange Act and each of its and their
respective directors, officers, partners, principals, trustees and attorneys
(individually, a “Company Indemnified Party” and collectively, the “Company
Indemnified Parties”) from and against any and all Losses to which any Company
Indemnified Party may become subject whether or not involving a third-party
claim, insofar as such Losses arise out of, in any way relate to, or result from
(i) any breach of any representation or warranty made by the indemnifying
Purchaser contained in or made pursuant to this Agreement, or (ii) the failure
of the indemnifying Purchaser to fulfill any agreement or covenant contained in
or made pursuant to this Agreement.  Each Purchaser agrees to reimburse any
Company Indemnified Party for all such Losses, other than third-party claims
which procedure is described in Section 7.8(f), as they are incurred or suffered
by such Company Indemnified Party.

 

(c)           Except as set forth herein, all of the covenants, agreements and
obligations of the parties hereto shall survive the Closing indefinitely (or if
indefinite survival is not permitted by law, then for the maximum period
permitted by applicable law).

 

(d)           The Company will indemnify and hold harmless each Holder of
Registrable Securities, each person, if any, who controls such Holder within the
meaning of the Securities Act or the Exchange Act, their respective officers,
directors, partners, members, stockholders and trustees, against any Losses to
which they may become subject under the Securities Act, the Exchange Act of
other federal or state law, insofar as such Losses (or actions in respect
thereof) arise out of or are based upon any of the following statements,
omissions or violations (any of the following, a “Violation”): (i) any untrue
statement or alleged untrue statement of a material fact contained in a
registration statement covering the Registrable Securities, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act, any state securities

 

20

--------------------------------------------------------------------------------


 

law or any rule or regulation promulgated under the Securities Act, the Exchange
Act or any state securities law.  The Company, however, shall not be liable in
any such case for any such Losses (or action in respect thereof) to the extent
that they arise out of or are based upon a Violation which arises out of or is
based upon information furnished in writing expressly for use in connection with
such registration by any such Holder or controlling person, as the case may be;
provided, further, that the Company will not be liable to any Holder or its
officers, directors, partners, members, stockholders and trustees, with respect
to any Losses arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission to state a material fact in any
preliminary prospectus which is corrected in an amended, supplemented or final
prospectus if the purchaser asserting such Losses purchased from such Holder,
and was not, due to the fault of such Holder, sent or given a copy of such
amended, supplemented or final prospectus at or prior to the sale of Registrable
Securities to such purchaser.

 

(e)           In connection with any registration statement in which a Holder of
Registrable Securities is participating, each Holder will furnish to the Company
in writing the information as is reasonably requested by the Company for use in
any the registration statement or prospectus and will severally, but not
jointly, indemnify, the Company Indemnified Parties, against any Losses
resulting from any untrue statement or omission or alleged untrue statement or
omission of a material fact required to be stated in the registration statement
or prospectus or any amendment thereof or supplement thereto or necessary to
make the statements therein not misleading, but only to the extent the Losses
are caused by an untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with the written information so
furnished by such Holder and stated specifically for use in connection with the
preparation of the registration statement or prospectus; provided, however, that
such Holder shall not be liable in any such case to the extent that prior to the
filing of any such registration statement or prospectus or amendment or
supplement thereto, such Holder has furnished in writing to the Company
information expressly for use in such registration statement or prospectus or
any amendment or supplement thereto which corrected or made not misleading
information previously furnished to the Company.  Notwithstanding the foregoing
or any other provision of this Agreement, in no event will a Holder of
Registrable Securities be liable for any of the Losses in excess of the net
proceeds received by the Holder in connection with its disposition of
Registrable Securities.

 

(f)            Promptly after receipt by an indemnified party under this Section
7.8 of notice of any claim as to which indemnity may be sought, including,
without limitation, the commencement of any action or proceeding, the
indemnified party will, if a claim in respect thereof may be made against the
indemnifying party under this Section, promptly notify the indemnifying party in
writing of the commencement thereof; provided that the failure of the
indemnified party to so notify the indemnifying party will not relieve the
indemnifying party from its obligations under this Section except to the extent
that the indemnifying party is adversely affected by the failure. In case any
action or proceeding is brought against any indemnified party, and it notifies
the indemnifying party of the commencement thereof, the indemnifying party and
its counsel will conduct the defense of any action with counsel approved by the
indemnifying party  although the indemnified party will be entitled to
participate therein at its own expense, and after notice from the indemnifying
party to the indemnified party of its

 

21

--------------------------------------------------------------------------------


 

election so to assume the defense thereof, the indemnifying party will not be
liable to the indemnified party under this Section for any legal or any other
expenses subsequently incurred by the indemnified party in connection with the
defense thereof unless incurred at the written request of the indemnifying
party. Notwithstanding the above, the indemnified party will have the right to
employ counsel of its own choice in any action or proceeding (and be reimbursed
by the indemnifying party for the reasonable fees and expenses of the counsel
and other reasonable costs of the defense) if representation of the indemnified
party by the counsel retained by the indemnifying party would be inappropriate
due to actual or potential differing interests or conflicts between the
indemnified party and any other party represented by the counsel in the action
or proceeding or counsel to the indemnified party is of the opinion that it
would not be desirable for the same counsel to represent both the indemnifying
party and the indemnified party because the representation might result in a
conflict of interest; provided, however, that the indemnifying party will not in
connection with any one action or proceeding or separate but substantially
similar actions or proceedings arising out of the same general allegations, be
liable for the reasonable fees and expenses of more than one separate firm of
attorneys at any time for all indemnified parties, except to the extent that
local counsel, in addition to regular counsel, is required in order to
effectively defend against the action or proceeding.  An indemnifying party will
not be liable to any indemnified party for any settlement or entry of judgment
concerning any action or proceeding effected without the consent of the
indemnifying party.

 

(g)           If the indemnification provided for in this Section 7.8 is held by
a court of competent jurisdiction to be unavailable under applicable law to an
indemnified party in respect of any Losses, then each applicable indemnifying
party, in lieu of indemnifying the indemnified party, will contribute to the
amount paid or payable by the indemnified party as a result of the Losses in the
proportion as is appropriate to reflect the relative fault of the Company on the
one hand and of the Indemnified Parties on the other in connection with the
statements or omissions which resulted in the Losses, as well as any other
relevant equitable considerations including the relative benefits to the
parties.  The relative fault of the Company on the one hand and of the
Indemnified Parties on the other will be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the Company
or by the Indemnified Parties and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent the statement or
omission. The amount paid or payable by a party as a result of the Losses
referred to above will be deemed to include, subject to the limitations set
forth in Section 7.8(f), any legal or other fees or expenses reasonably incurred
by the party in connection with investigating or defending any action or claim. 
No person or entity guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) will be entitled to contribution from
any person or entity that is not guilty of fraudulent misrepresentation.  In no
event will a Holder be liable under this Section 7.8 for any amount in excess of
the net proceeds received by the Holder in connection with its sale of
Registrable Securities.

 

Section 8.               Legends.  Purchaser acknowledges that the certificates
evidencing the Shares, the Warrants and the Warrant Shares shall bear the
following, or substantially similar, legends and such other legends as may be
required by state securities or “blue sky” laws:

 

22

--------------------------------------------------------------------------------


 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES OR “BLUE SKY” LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST
THEREIN MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS
(1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS, OR (2)
THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES,
WHICH COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO COUNSEL TO THE COMPANY,
THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN
THE MANNER CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS.”

 

Section 9.               Termination.

 

9.1           Termination.  This Agreement may be terminated at any time with
respect to the applicable parties prior to the Closing:

 

(a)           by mutual written agreement of the Company and Purchasers;

 

(b)           by a Purchaser, on the one hand, or the Company, on the other hand
(provided that the terminating party (or parties) is not then in material breach
of any representation, warranty, covenant or other agreement contained in this
Agreement) if the Closing shall not have been consummated on or before September
30, 2003;

 

(c)           by a Purchaser, on the one hand, or the Company, on the other
hand, if a court of competent jurisdiction or a governmental, regulatory or
administrative agency or commission shall have issued a non-appealable final
order, decree or ruling or taken any other action having the effect of
permanently restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement;

 

(d)           by a Purchaser, on the one hand, or the Company, on the other
hand, (provided that the terminating party (or parties) is not then in material
breach of any representation, warranty, covenant or other agreement contained in
this Agreement) in the event of a material breach by the other party (or
parties) of any representation or warranty contained in this Agreement that
cannot be or has not been cured within ten (10) days after the giving of written
notice to the breaching party of such breach; or

 

(e)           by a Purchaser, on the one hand, or the Company, on the other
hand, (provided that the terminating party (or parties) is not then in material
breach of any representation,

 

23

--------------------------------------------------------------------------------


 

warranty, covenant or other agreement contained in this Agreement) in the event
of a material breach by the other party of any covenant or agreement contained
in this Agreement that cannot be or has not been cured within ten (10) days
after the giving of written notice to the breaching party of such breach.

 

9.2           Effect of Termination.  In the event of the termination of this
Agreement pursuant to Section 9.1, this Agreement shall forthwith become void
with respect to the applicable parties and there shall be no liability on the
part of any such party hereto (or any stockholder, director, officer, partner,
employee, agent, consultant or representative of such party); provided, however,
that nothing contained in this Agreement shall relieve any party from liability
for any breach of this Agreement.

 

Section 10.             Miscellaneous.

 

10.1         Notices.  Any notice or other communication given hereunder by any
party hereto to any other party hereto shall be in writing and delivered
personally or by facsimile transmission or sent by registered or certified mail
or by any express mail or overnight courier service, postage or fees prepaid:

 

If to the Company:

 

VCampus Corporation
1850 Centennial Park Drive
Suite 200
Reston, VA  20191
Attention:       Chief Financial Officer

Facsimile:        (703) 893-1905

 

With a copy to:

 

Wyrick Robbins Yates & Ponton LLP
4101 Lake Boone Trail, Suite 300
Raleigh, NC  27607
Attention:       Kevin A. Prakke, Esq.
Facsimile:        (919) 781-4865

 

24

--------------------------------------------------------------------------------


 

If to Purchasers:

 

To the names and addresses on Exhibit A.

 

With a copy to:

 

Brean Murray & Co., Inc.
570 Lexington Avenue
New York, New York  10022
Attention:       A. Brean Murray
Facsimile:        (212) 702-6649

 

With a copy to:

 

Piper Rudnick LLP
1251 Avenue of the Americas
New York, New York  10020
Attention:       Michael Hirschberg, Esq.
Facsimile:        (212) 835-6001

 

Any notice that is delivered personally or by facsimile transmission in the
manner provided herein shall be deemed to have been duly given to the party to
whom it is directed upon actual receipt by such party or its agent.  Any notice
that is addressed and mailed or sent by courier in the manner herein provided
shall be conclusively presumed to have been duly given to the party to which it
is addressed at the close of business, local time of the recipient, on the
fourth business day after the day it is so placed in the mail or, if earlier,
the time of actual receipt.

 

10.2         Successors and Assigns.  Subject to Section 7.7(g), this Agreement
will be binding upon and inure to the benefit of the parties hereto and to their
respective heirs, legal representatives, successors and assigns.

 

10.3         Entire Agreement.  This Agreement sets forth the entire agreement
and understanding among the parties as to the subject matter hereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them; provided that any confidentiality agreement between the
Company and any of Purchasers shall remain in effect. This Agreement may be
amended only by mutual written agreement of the Company and Purchasers holding a
majority interest of the Registrable Securities, and the Company may take any
action herein prohibited or omit to take any action herein required to be
performed by it, and any breach of any covenant, agreement, warranty or
representation may be waived, only if the Company has obtained the written
consent or waiver of Purchasers.

 

10.4         Governing Law; Consent to Jurisdiction; etc.  (a)  Notwithstanding
the place where this Agreement may be executed by any of the parties hereto, the
parties expressly agree that all the terms and provisions hereof shall be
construed in accordance with and governed by the laws of the State of Delaware
without regard to that State’s conflicts of law principles.  In the event that a
judicial proceeding is necessary, the parties who are not citizens or residents
of the

 

25

--------------------------------------------------------------------------------


 

United States agree that the sole forum for resolving disputes arising out of or
relating to this agreement is the federal or state courts in the State of
Delaware, and all related appellate courts (collectively, the “Courts”), and
each Purchaser irrevocably and unconditionally consents to the jurisdiction of
the Courts.

 

(b)           Each of the parties who are not citizens or residents of the
United States, irrevocably and unconditionally consents to venue in the Courts,
and irrevocably and unconditionally waives any objection to the laying of venue
of any judicial proceeding in the Courts, and agrees not to plead or claim in
any Court that any judicial proceeding brought in any court has been brought in
an inconvenient forum.

 

10.5         Severability.  The holding of any provision of this Agreement to be
invalid or unenforceable by a court of competent jurisdiction will not affect
any other provision of this Agreement, which will remain in full force and
effect. If any provision of this Agreement is declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, the provision will be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof will nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions will be deemed dependent upon any other covenant
or provision unless so expressed herein.

 

10.6         No Waiver.  A waiver by either party of a breach of any provision
of this Agreement will not operate, or be construed, as a waiver of any
subsequent breach by that same party.

 

10.7         Further Assurances.  The parties agree to execute and deliver all
further documents, agreements and instruments and take further action as may be
necessary or appropriate to carry out the purposes and intent of this
Agreement.  Any documentary, stamp tax or similar issuance or transfer taxes due
as a result of the conveyance, transfer or sale of the Units between Purchasers
(or any of their permitted transferees), on the one hand, and the Company, on
the other hand, pursuant to this Agreement shall be borne by Purchasers (or
their respective permitted transferees).

 

10.8         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which will
together constitute the same instrument.

 

10.9         Entire Agreement.  This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof, supersedes all
prior written or oral agreements, and may be amended or superseded only by a
writing executed by the parties.

 

10.10       No Third Party Beneficiaries.  Nothing in this Agreement creates in
any person not a party to this Agreement any legal or equitable right, remedy or
claim under this Agreement, and this Agreement is for the exclusive benefit of
the parties hereto.  The parties expressly

 

26

--------------------------------------------------------------------------------


 

recognize that this Agreement is not intended to create a partnership, joint
venture or other similar arrangement between any of the parties or their
respective affiliates.

 

10.11       Headings.  The headings in this Agreement are solely for convenience
of reference and shall be given no effect in the construction or interpretation
of this Agreement.

 

10.12       Publicity Restrictions.  No press release or other public disclosure
relating to the transactions contemplated by this Agreement may be issued or
made by or on behalf of any Purchaser without prior consultation with and
written consent from the Company, except as required by applicable law, court
process or stock exchange rules, in which case Purchaser required to make the
disclosure will allow the Company reasonable time (to the extent practicable) to
comment thereon in advance of the issuance.

 

 

[Remainder of page intentionally left blank.]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date and year this subscription has been accepted by the
Company as set forth below.

 

 

 

 

 

Print Name of Purchaser

 

 

 

 

By:

 

 

 

 

(Signature of Purchaser or

 

 

Authorized Signatory)

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Dollar Amount Invested: $

 

 

 

 

 

 

Accepted on September 30, 2003 by:

 

 

 

 

 

VCampus Corporation

 

 

 

 

 

By:

 

 

 

 

 

 Name:

 

 

 

 Title:

 

 

 

28

--------------------------------------------------------------------------------


 

Exhibit A

 

 

29

--------------------------------------------------------------------------------